Citation Nr: 1022599	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
to include as secondary to service-connected bilateral 
hearing loss disability.  

2.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral hearing loss. 
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.    

In July 2008, the Veteran requested a hearing before the 
Board.  In December 2009, the Veteran withdrew his request 
for a hearing before the Board.  The Veteran provided 
testimony before the decision review officer in February 
2009.  The hearing transcript is associated with the claims 
file.    


FINDINGS OF FACT

1.  Dysthymic disorder was not manifested during service and 
is not shown to be causally or etiologically related to 
service or any disability incurred therein.  

2.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss was manifested by no more than Level 
II impairment in the right ear, and no more than Level II 
impairment in the left ear.  


CONCLUSIONS OF LAW

1.  Dysthymic disorder was not incurred in or aggravated by 
active service and is not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2009).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to service 
connection for dysthymic disorder, complete notice was sent 
in a September 2006 letter and the claim was readjudicated in 
a June 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

Regarding the Veteran's claim of a compensable disability 
evaluation for his service-connected bilateral hearing loss, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 17, 2006, the date 
of his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Further, he was provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, afforded the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  Regarding the Veteran's claim 
of service connection for dysthymia on a direct basis, the 
Board notes that the Veteran has not been given a VA 
examination and an opinion has not been obtained.  While the 
Board notes that the Veteran has dysthymia, as will be 
discussed further herein, there is no indication that this 
disability may be associated with an event, injury, or 
disease occurred in service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Service Connection

The Veteran contends that his dysthymic disorder is related 
to his service, or in the alternative, to his service-
connected bilateral hearing loss disability.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Veteran's service treatment records, including his May 
1963 induction physical examination, and his January 1971 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for a psychiatric 
disorder, including depression or dysthymic disorder.  

Post-service treatment records include a December 2006 
private treatment record noting complaints of depressive 
symptomatology for the past year.  Symptoms included 
decreased interest in activities, fatigue, and loss of 
energy, as well as a short fuse due to his hearing and 
tinnitus problems.  The Veteran's symptoms were reportedly 
causing significant distress or impairment in functioning.  
No diagnosis was noted. 

In March 2007, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran continued 
to have a responsible supervisory position in his work 
setting.  The Veteran had been taking antidepressant 
medication since December 2006.  The Veteran reported 
symptoms of depression in the last year, with no prior 
treatment for depression, anxiety or sleep.  The Veteran also 
reported a tendency to withdraw socially, some sleep 
disturbance and misunderstandings with other due to hearing 
loss.  

The diagnosis was dysthymia.  The examiner opined that the 
Veteran's disorder is less likely than not caused by or a 
result of hearing loss.  The examiner noted that the Veteran 
was reporting symptoms that were directly related to hearing 
loss, not due to  psychiatric condition.  The examiner 
further opined that the Veteran's symptoms of mild depression 
(dysthymia) currently being treated with antidepressant 
medication prescribed through his PCP are as likely as not 
due to mid-life onset depression.  The examiner indicated, 
that it appears that the Veteran has only been treated for 
dysthymia over the last two or three months, thus, it is as 
likely as not that the Veteran is experiencing a midlife 
onset of dysthymia, with currently mild symptoms of 
depression, not primarily related to hearing loss or 
tinnitus.   

In February 2009, the Veteran testified before the Decision 
Review Officer, asserting, that he sought treatment from his 
private physician for his depression symptomatology, which 
the Veteran relates to his service-connected hearing loss.  
The Veteran indicated that he is not currently seeking 
psychological care or therapy.  

Regarding the Veteran's claim of dysthymia on a direct basis, 
there is no competent medical evidence of record showing that 
the Veteran's dysthymia had its onset during active service 
or is related to any in-service disease or injury.  The 
Veteran does not contend, and the record does not show, that 
his symptoms started in service.  The first medical evidence 
following service indicating that the Veteran has depression 
symptomatology is in December 2006, approximately 35 years 
after separation from service.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, without 
a medical opinion linking the Veteran's current condition to 
his service, there is no basis for granting service 
connection.  While the Veteran is competent to describe the 
symptoms he has experienced, his opinion does not constitute 
competent medical evidence of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Regarding the Veteran's claim that his dysthymia is due to 
his service-connected hearing loss, the only medical opinion 
of record as to the etiology of the Veteran's dysthymia 
rejects a causal relationship between the dysthymia and the 
Veteran's service-connected hearing loss.  The March 2007 VA 
examiner opined that the Veteran's dysthymia is less likely 
than not caused by or a result of hearing loss, explaining, 
that it is as likely as not that the Veteran is experiencing 
a midlife onset of dysthymia, with currently mild symptoms of 
depression, not primarily related to hearing loss or 
tinnitus.  The examiner specifically related the reported 
symptoms to hearing loss, not a psychiatric condition.  
Without a medical opinion linking the Veteran's current 
disability to his service-connected hearing loss, there is no 
basis for granting service connection.  Espiritu, 2 Vet. App. 
at 492.

In light of the aforementioned, the Board concludes that 
service connection for dysthymia must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

The Veteran maintains that his service-connected bilateral 
hearing disability is more severe than currently rated.  In 
that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

As the current appeal is from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the May 2007 rating decision, the RO granted the Veteran 
service connection for his bilateral hearing loss at 0 
percent disabling, effective August 17, 2006, the date of 
claim.   

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

Private treatment records in October 2005 show the Veteran 
has chronic problems with decreased hearing.  The report 
reveals that the Veteran was exposed to a generator is 
service, resulting in his bilateral hearing loss.  The record 
demonstrates that the Veteran's right ear is worse than his 
left.  

The Veteran underwent a private audiological examination in 
November 2005.  The report included audiometric findings of 
pure tone hearing threshold levels that are shown in graphic 
form instead of numeric form.  In addition, it is unclear 
whether either the examination includes a controlled speech 
discrimination test (Maryland CNC) as is required under 38 
C.F.R. § 4.85.  As such, it is inadequate for rating 
purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995)  

The Veteran underwent a VA audiological examination in March 
2007.  This examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
20
55
65
70
LEFT
15
50
65
75

The Veteran's puretone average for his right ear was recorded 
as 53; for the left ear, 51.  Speech recognition was 96 
percent for his right ear and 98 percent for the left ear.  
Applying the results from the VA examination report to 38 
C.F.R. § 4.85, Table VI yields Level I hearing impairment for 
both ears.  Applying these values to 38 C.F.R. § 4.85, Table 
VII, the Board finds that his hearing loss warrants a 
noncompensable disability rating.  The exceptions noted in 38 
C.F.R. § 4.86, which rates exceptional patters of hearing 
loss, are not applicable in this case. 

The Veteran underwent another VA audiological examination in 
March 2009.  This examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
45
60
75
75
LEFT
25
60
80
80

The Veteran's puretone average for his right ear was recorded 
as 64; for the left ear, 61.  Speech recognition was 92 
percent for his right ear and 94 percent for the left ear.  
Applying the results from the VA examination report to 38 
C.F.R. § 4.85, Table VI yields Level II hearing impairment 
for both ears.  Applying these values to 38 C.F.R. § 4.85, 
Table VII, the Board finds that his hearing loss warrants a 
noncompensable disability rating.  The exceptions noted in 38 
C.F.R. § 4.86 are not applicable in this case. 

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA 
examiner in March 2009 noted the functional impairment caused 
by the Veteran's hearing loss, which included difficulty 
hearing conversations in a group and noisy situations, as 
well as significant effects on his occupational activities.  
Such functional impairment has been appropriately considered 
but the overall evidence, as previously discussed, fails to 
support assignment of a compensable evaluation here, for any 
portion of the rating period on appeal.  

In sum, the evidence of record does not demonstrate a 
compensable evaluation for bilateral hearing loss for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.

Extraschedular Considerations

The Veteran and his representative argue that the regulations 
pertaining to hearing loss are too restrictive and do not 
consider the impact of outside or background noise when 
evaluating hearing loss.  The Veteran has reported that his 
service-connected hearing loss affects him at work as an IT 
director of a private company, because he "cannot deal with 
users on the phone."  The March 2009 VA examination noted 
significant effects on functional activities.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").

The Veteran has essentially contended that his disability 
falls outside the schedular criteria because they do not 
consider the impact of outside or background noise when 
evaluating hearing loss.  This contention goes to the first 
step in the Thun test for extraschedular referral.  Turning 
to the second step, however, there is no evidence of frequent 
hospitalization, marked interference with employment or other 
exceptional factors.  While he reports some "minor 
difficulty at work due to difficulty hearing," the Veteran 
continues to have a responsible supervisory position in his 
work setting.  See March 2007 VA psychiatric examination.  He 
has not been hospitalized for his hearing loss, nor has he 
missed worked.  Thus, referral for an extraschedular rating 
is unnecessary at this time. 

ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied. 

Service connection for dysthymic disorder is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


